UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 7, 2010 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8725 Henderson Road, Renaissance One Tampa, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. As disclosed in its recent Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010 (the “First Quarter 10-Q”), WellCare Health Plans, Inc. (the “Company”) announced changes to its segment reporting structure that were effective January 1, 2010.During the first quarter of 2010, the Company reassessed its segment reporting practices and made revisions to reflect its current method of managing performance and determining resource allocation, which includes reviewing the results of its Medicare stand-alone prescription drug plans (“PDP”) operations separately from other Medicare products. Accordingly, the Company now has three reportable segments within its two main business lines: Medicaid, Medicare Advantage (“MA”) and PDP. The Medicare private-fee-for-service (“PFFS”) product that the Company exited December 31, 2009 is reported within the MA segment. Presented below is certain historical income statement data of the Company for the years ended December 31, 2009, December 31, 2008 and December 31, 2007, revised to reflect the change in the Company’s reportable segments.For additional information regarding the change in reporting segments and the Company’s historical financial presentation, please see the First Quarter Form 10-Q and the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009. WellCare Health Plans, Inc. (in thousands) For the year ended December 31, Premium revenue: Medicaid $ $ $ Medicare Advantage PDP Total premium revenue Medical benefits expense: Medicaid Medicare Advantage PDP Total medical benefits expense Gross margin: Medicaid Medicare Advantage PDP Total gross margin Investment and other income Other expenses Income (loss) before income taxes $ $ $ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WELLCARE HEALTH PLANS, INC. May 7, 2010 /s/ Thomas L. Tran Thomas L. Tran Senior Vice President and Chief Financial Officer
